Citation Nr: 0521236	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 35, Title 38, United States Code, for 
coursework undertaken from August 2002 through December 2002, 
and from January 2003 through May 2003.




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1971.  He died in April 1987.  The appellant is his 
son.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 
After the Board's March 2004 remand, the RO determined that 
for coursework undertaken from August 2002 through December 
2002, the appellant was entitled to payment for 6 course 
units taken in the Fall of 2002 (instead of just payment for 
3 course units).  

FINDINGS OF FACT

1.  The appellant took 13 hours of credits during the Fall 
Term from August 2002 to December 2002; 6 hours of the 
credits were for courses that were required under the program 
in which he was enrolled (BS in Criminal Justice with 
transfer to California State University at Hayward).   

2.  The appellant took 14 hours of credits during the Spring 
Term from January 2003 to May 2003; 3 hours of the credits 
were for courses that were required under the program in 
which he was enrolled (BS in Criminal Justice with transfer 
to California State University at Hayward).   


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for more than 6 hours of courses undertaken from August 
2002 to December 2002, or for more than 3 hours of courses 
undertaken from January 2003 to May 2003 have not been met. 
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7120, 21.7122 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, the Board is required to address the 
VCAA, which became law in November 2000.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  38 U.S.C.A. § 5103 (West 2002). In this case, the 
RO, in an attempt to comply with VCAA, sent the appellant a 
letter in 2004. The letter included information about what 
was needed to substantiate the claim, but it did not inform 
the appellant what evidence and information VA would provide 
and what evidence and information the appellant was 
responsible for providing.  Nonetheless, the appellant was 
told to submit any evidence he had pertaining to the claim, 
and the appellant has demonstrated a clear understanding of 
the nature of the evidence needed to substantiate the claim.  
In advancing his claim, he has consistently focused on the 
central question of whether the courses in question were 
required under the program in which he was actually enrolled.

VCAA also requires the VA to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002). In this regard, 
VA has taken extensive measures to investigate the case and 
to document the appellant's academic program, with special 
emphasis on the particulars of the program in which he was 
enrolled. The relevant and probative evidence consists of 
information regarding what the appellant's education program 
was during the Fall 2002 and Spring 2003 terms while he was 
enrolled at Diablo Valley College.  To that end, the Board 
remanded the appellant's claim in March 2004 to determine 
more definitively what program of education the appellant was 
enrolled in, and whether the courses he took in the Fall 2002 
and Spring 2003 terms were part of his program of education.  
In response to the remand, the RO sent an education 
compliance survey specialist to Diablo Valley College to 
gather relevant information.  That evidence is associated 
with the claims file.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained.  

As it is clear the appellant has not been disadvantaged as a 
result of any failure of VA to comply with the notice 
provisions of VCAA or as a result of any failure of VA to 
provide assistance, no further action is necessary under the 
VCAA.  See Mayfield v. Nicholson, No. 02-1077, slip op. at 22 
(U.S. Vet. App. April 14, 2005).  

With regard to the duty to assist the appellant, it is also 
noteworthy that VA educational programs have specific 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  

Background

An enrollment certificate stamped in September 2001 lists the 
appellant's "name of program" as "AA Liberal Arts at 
Diablo Valley College."  

The appellant submitted a VA Form 22-5495 (Request for Change 
of Program) in March 2002, in which he wrote that his 
educational goal was to become a police officer.  

In March 2002, the certifying official at Diablo Valley 
College certified 15 credit hours for the spring of 2002.  
The enrollment certificate lists the appellant's "name of 
program" as "BS Criminal Justice, transfer to CSU 
Hayward."  

In May 2002, the certifying official at Diablo Valley College 
certified 6 credit hours for the Fall of 2002 for a BS in 
Criminal Justice.  The enrollment certificate lists the 
appellant's "name of program" as "BS Criminal Justice, 
transfer to CSU Hayward."

In September 2002, the certifying official at Diablo Valley 
College reduced the number of credit hours the appellant was 
entitled to receive to 3 credit hours.  A note was made that 
there was an adjustment because of a change-in-student-status 
certification.  

In a December 2002 statement, the appellant inquired as to 
why his benefits for college were cut off last year, even 
though he was going to school full-time.  He wrote that he 
was taking classes required for his criminal justice major in 
addition to his required general education courses.  He 
enclosed his class schedule from last semester, along with a 
class semester from his current schedule.  

In January 2003, the appellant submitted a Registration 
Statement, showing that he took 12 total units for the fall 
of 2002, including Criminal Investigation, Interviewing & 
Counseling, Psychology in Modern Life, and Cultural 
Geography.  

In January 2003, the certifying official at Diablo Valley 
College certified 3 credit hours for the appellant's BS in 
Criminal Justice.  

The appellant submitted a registration statement from January 
2003 showing that he was taking 14 total units for the spring 
of 2003, including Beginning Golf, Flag Football, Fundaments 
of Physical, Elements of Corrections, Introduction to US 
Government, and Physical Geography.  

In a February 2003 letter, the appellant stated that in the 
Fall, he went to a counselor and told her that his main goal 
was to receive an "AA".  The appellant stated that the 
counselor told him that it would be in his best interest to 
state that he was transferring so he could receive his full 
benefits.  When it was time to register for classes, 
according to the appellant, he felt that it would be in his 
best interest to work on his "AA" degree, and worry about 
transferring later.  On a request for benefits form, the 
appellant wrote that his educational goal was to receive his 
AA degree.  He stated that after realizing he was not 
receiving benefits, he called the VA office, and they told 
him that only the educational department at VA could do 
anything about it.  He indicated that he sent a letter to VA 
asking for help, and again filled out a request for benefits 
form, circling "AA"  as his choice for educational goal.  
He wrote that he received a letter from the college at the 
end of January, stating that he would be certified for 3 
units, even though he had 14 units.  

In March 2003, the appellant submitted a copy of a letter 
from Diablo Valley College, which had been mailed to him in 
January 2003.  The letter listed the classes in which the 
appellant could not be enrolled.  One of the classes listed 
was "ADJUS 124", and the appellant responded with a letter 
in which he stated that this was a criminal justice class and 
questioned why he should not receive credit for it.  

In a May 2003 letter, the appellant alleged that the reason 
he did not receive benefits was due to the incompetence of 
representatives at Diablo Valley College.  The appellant 
wrote that his goal was to obtain his AA degree.  He stated 
that he had not yet determined whether to obtain his 
bachelor's degree.  He wrote that the counselor made a 
schedule for him, and told him that he would get benefits if 
he followed the prepared schedule.  The appellant contends 
that Diablo Valley College lied to VA and stated that the 
appellant was only enrolled for 6 hours for the fall 
semester, and 3 hours for the spring semester.  He stated 
that the college was contacted on February 10, and admitted 
that the appellant was enrolled full-time, but that the 
courses were not required for the appellant's degree program.  
He sent a form showing that he was enrolled in a liberal arts 
major.  

The appellant's claim was remanded in March 2004.  

In April 2004, the appellant submitted an undated copy of his 
academic program, showing that Diablo Valley College listed 
his academic program as "undecided."  The appellant argued 
that this proved that the VA representatives did not know 
what they were doing since the academic program should have 
said, "BS criminal justice, transfer to CSU Hayward."  

The appellant also submitted copies of his transcripts, and 
stated that he did not receive payment for the "Criminal 
Investigation" and "Elements of Corrections" classes.  It 
is noted that the transcripts do not show when the classes 
were taken.  The appellant asserted that these classes were 
required by a document entitled "Major Requirements."  
However, the aforementioned course names do not match the 
course names listed as "Major Requirements."  Also, the 
numbers of the courses do not match the numbers of the 
required courses.  

Finally, the appellant submitted a number of documents, which 
he states shows the incompetence of Diablo Valley officials.  
The documents that the appellant attached were in reference 
to the spring and Fall 2004 semesters, not the Fall 2002 and 
Spring 2003 semesters.  

The appellant also submitted a copy of his AA degree showing 
that this is what he was working for before the fall of 2002 
and the spring of 2003.  

In April 2004, the VA education compliance survey specialist 
from Muskogee wrote about his visit to Diablo Valley College.  
He wrote that he met with the certifying official there and 
reviewed copies of the college's permanent records.  He wrote 
that during the fall of 2001, the appellant was certified as 
pursuing an AA in the Liberal Arts program.  He wrote that 
the appellant was sent a letter stating that the college 
would be certifying his Fall 2001 enrollment, but a course 
letter must be received in the Admissions Office before the 
any Spring 2002 enrollment could be certified.  

He noted that in December 2001, the appellant completed a 
Veterans and Dependents Request for Certification form 
requesting certification for his Spring 2002 classes.  

He noted that on February 26, 2002, the appellant completed 
and signed the required "Declaration of Major/Program of 
Study" which stated that the appellant's educational goal 
was a BS degree with a major in administration of justice, 
for transfer to the 4 year school, at California State 
University in Hayward.  He further noted that the appellant 
took the form to his counseling appointment on February 26, 
the counselor evaluated the program, granted applicable 
credit, and developed the Course Letter that listed the 
remaining requirements for the appellant's BS degree program.  
He noted that a copy of the articulation agreement between 
Diablo Valley College and CSU at Hayward covering the lower-
division major requirements was also attached to the course 
letter, which was signed by both the student and counselor, 
and the spring enrollment was certified on February 28, 2002.  

The education specialist stated that in May 2002, the 
appellant completed his Veterans and Dependents Request for 
Certification form requesting certification for his Fall 2002 
classes, and that the appellant checked "degree" as his 
objective.  The examiner noted that the following classes 
were listed: PE 158 (1 unit), ADJUS 222 (3 units), GEOG 120 
(3 units), ADJUS 284 (3 units), and PSYCH (3 units).  The 
specialist noted that only two classes were listed on the 
Course Letter, ADJUS 222 and GEOG 120, and that the other 
classes were not listed on the letter and were not required.  
In September 2002, the certifying official stated GEOG 130 
was not a required course and that there would be a reduction 
in his enrollment to 3 units.  However, the education 
specialist stated the appellant's course letter listed GEOG 
180, but that it appeared to list GEOG 130, not 180, so the 
appellant was really entitled to payment for 6 units in the 
fall of 2002.  

The education specialist noted that the appellant completed a 
Veterans and Dependents Request for Certification form on 
January 17, 2003, requesting certification for his Spring 
2003 classes.  It was noted that the appellant checked 
"degree" as his objective, but the type of degree or major 
was not indicated.  He noted that the appellant listed the 
following classes: PE 162 (1 unit), PE 186 (1 unit), PHYSC 
112 (3 units), ADJUS 124 (3 units), POLSC 121 (3 units), GEOG 
120 (3 units).  The specialist noted that the certifying 
official reviewed the listed classes against the course 
letter and found that only one of those classes (GEOG 120) 
was listed on the course letter. 

The education specialist stated that college officials 
properly monitored the appellant's enrollments and that in 
the Fall of 2002 and Spring of 2003, they kept the appellant 
promptly and properly advised of what courses were being 
certified and why.  The specialist stated that if the 
appellant was pursuing an AA in Liberal Arts, he should have 
gone to the certifying officials and informed them that he 
was changing his program.  He stated that they would have 
given the appellant a new "Declaration of Major/Program and 
Study and a Change in Program" form to complete and would 
have been directed to obtain a new Course Letter.  The 
education specialist stated that the appellant failed to 
comply with school policy by not officially notifying college 
officials of any changes in his program and pursuit, as 
required.  He stated that college officials had followed all 
approved polices for matriculation, enrollment, and 
certification.  He recommended that the appellant was due 1/2 
time payment for 6 units for the Fall 2002 semester, and 1/4 
time payment for 3 units for the Spring 2003 semester.  

In a June 2004 statement, the appellant stated that when he 
met with his counselor to fill his Declaration of Major form, 
his goal was to get an AA degree, and that he had no 
intention to transfer to a four-year program at that time.  
He stated that he was just curious what the requirements 
were.  He stated that in order to receive an AA degree, he 
needed to obtain 60 units of course work, 30 units from 
certain courses, and 30 units from electives.  He wrote that 
he thought he could take criminal justice classes for his AA 
degree, and if he did transfer, he could use the same classes 
towards transferring if he wanted to.  He stated that when 
the counselor filled out the form, the counselor must have 
misunderstood the appellant.  He emphasized that the 
counselor had made the error, and he was paying the price for 
the error.  He cited a letter he had received from VA, which 
stated in section 
"a-3" that credits could be applied to an AA degree.  

In June 2004, the RO determined that the appellant was 
entitled to payment of 6 credit units for the Fall 2002 Term, 
whereas before, he had only been entitled to payment of 3 
credit units for the Fall 2002 Term.  The RO wrote that only 
GEOG 130 and ADJUS 222 were required for the appellant's 
degree objective for the fall of 2002, and that only GEOG 120 
was required for the appellant's degree objective for the 
spring of 2003.  The RO wrote that PHYSC 112 satisfied the 
same requirement as GEOG 120 so the appellant could not be 
certified for both courses.  The RO wrote that the school 
records showed that the appellant did not change his 
educational objective from "BS degree in Administrative of 
Justice with transfer to the 4-year school California State 
University-Hayward to an AA Liberal Arts objective", and 
that the appellant was not entitled to payment for the 
classes completed in the Fall 2002 and Spring 2003 terms 
which were not on the approved course letter.  

In a July 2004 statement, the appellant asserted that the 
seven classes in question fulfilled requirements for Hayward 
State, even though certain classes filled more than one 
requirement.  

Analysis

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject, which a State approving 
agency has approved, and which forms a part of a program of 
education as defined by applicable regulations. 38 C.F.R. § 
21.7120 (2004).  However, VA will not pay educational 
assistance for enrollment in any course that is not part of 
an appellant's or service member's program of education 
unless the person is enrolled in refresher courses, 
deficiency courses, or other preparatory or special education 
or training courses necessary to enable the person to pursue 
an approved program of education. 38 C.F.R. §§ 21.7122(b) 
(2004).

The appellant maintains that he should be paid for coursework 
undertaken from August 2002 through December 2002, as well as 
from January 2003 through May 2003.  There is no dispute as 
to whether the appellant was paid for the Criminal 
Investigation (ADJUS 222) and Geography (GEOG 130) courses he 
took in the fall of 2002.  The evidence shows that he took 13 
total credit hours during the fall of 2002, but that only 3 
credit hours were certified by the certifying official at 
Diablo Valley College.  In April 2004, a VA education 
specialist, noting confusion in the record pertaining to the 
appellant's Geography course, determined that the appellant 
should have been paid for 6 total credit hours for the fall 
of 2002.  The RO agreed with this finding, and in the June 
2004 supplemental statement of the case (SSOC), it noted that 
the appellant's education benefits had been amended to 
reflect that the appellant was entitled to benefits for 6 
hours of credits taken during the fall of 2002.  With regard 
to the Spring of 2003, there is no dispute as to whether the 
appellant was paid for the Elements of Corrections (ADJUS 
124) course; the evidence further shows that the appellant 
took 14 credit hours during the Spring of 2003, but that only 
3 credit hours were certified by the certifying official at 
Diablo Valley College.  

Thus, for the fall of 2002, the issue to be decided is 
whether the appellant is entitled to benefits for the an 
additional 7 hours of credits.  And, with regard to the 
spring of 2003, the issue to be decided is whether the 
appellant is entitled to benefits for an additional 11 hours 
of credits.  

A review of the relevant regulations (38 C.F.R. § 21.7120 and 
21.7122) shows that for the appellant's claim to be granted, 
the evidence would have to show that the 7 credit hours in 
question for the Fall 2002 semester and the 11 credit hours 
in question for the Spring 2003 term were part of the 
appellant's program of education while he was enrolled at 
Diablo Valley College.  

Thus, the question that must be decided in this case is the 
following: what was the appellant's program of education at 
the time he enrolled for his Fall 2002 and Spring 2003 
courses?  The appellant claims he was enrolled in a program 
leading to the Associates of Arts (AA) degree in Liberal 
Arts, and not, as the RO has determined, a program leading to 
a Bachelor of Science (BS) degree in criminal justice for 
transfer to California State University.  

To help answer this question, in April 2004 a VA education 
compliance survey specialist traveled to Diablo Valley 
College to meet with the certifying official there, and to 
review the appellant's permanent records.  The specialist 
determined that the appellant's program of education at the 
time of the Fall 2002 and Spring 2003 courses was to obtain a 
BS degree in criminal justice for transfer to California 
State University.  He noted that while the appellant was 
certified as pursuing an AA in the Liberal Arts program 
during the Fall of 2001, he submitted a "Declaration of 
Major/Program of Study" form in February 2002 noting his 
educational goal was a BS degree, majoring in administration 
of justice, for transfer to a 4-year school.  

The education specialist stated that if the appellant wished 
to change his program of education, he should have gone to 
the certifying officials to inform them he was changing his 
program.  The appellant's statements notwithstanding, the 
evidence does not show that the appellant did this.  On a May 
2002 enrollment certificate, the certifying official at 
Diablo Valley College certified 6 credit hours for the Fall 
of 2002 and listed the appellant's program of education as 
"BS Criminal Justice, transfer to CSU Hayward."  On a 
January 2003 enrollment certificate, the certifying official 
certified 3 credit hours for the Spring of 2003, and listed 
the appellant's program of education as "BS Criminal 
Justice, transfer to CSU Hayward."

While the Board is sympathetic to the appellant's claims that 
he told his counselor he wanted to change his major, and that 
his counselor did not tell him how to change his major, the 
Board must decide the appellant's claim based on the record.  
As noted above, the record shows that the appellant's program 
of education at the time he took his Fall 2002 and Spring 
2003 courses was for a BS in Criminal Justice, and subsequent 
transfer to California State University in Hayward.  
Furthermore, the Board remanded the appellant's claim to 
determine what the appellant's program of education was at 
the time of the Fall 2002 and Spring 2003 courses.  The 
education specialist determined that before the Fall 2002 
term, the appellant and his education counselor completed a 
course letter for the requirements for a BS program, and that 
the certifying official reviewed the classes the appellant 
took in the fall of 2002 and spring of 2003 before 
determining which classes could be certified.  

If the appellant received inaccurate advice about his 
eligibility for VA educational assistance benefits, this is 
certainly regrettable, but it does not create a legal right 
to benefits.  Even though the appellant may have been 
incorrectly advised by the certifying official in question 
regarding his coursework, the Board is not authorized to 
award payment of benefits where statutory requirements for 
such benefits are not met. See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994).  In this case, the evidence would have to 
show that the credits in question were required for the 
veteran's registered program of education, but a review of 
the evidence shows that they were not.  

While the Board is cognizant of the claimant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for Chapter 35 educational benefits are clear and specific, 
and the Board is bound by them.  Under governing law, the 
appellant is simply not eligible for payment of educational 
assistance benefits under Chapter 35 for 7 hours of courses 
undertaken from August 2002 through December 2002.  The 
appellant is also not eligible for payment of educational 
assistance benefits under Chapter 35 for 11 hours of courses 
undertaken from January 2003 to May 2003.  For these reasons, 
the claim must be denied.


ORDER

Entitlement to the payment of educational assistance benefits 
under Chapter 35, Title 38, United States Code, for more than 
6 hours of courses undertaken from August 2002 through 
December 2002, or for more than 3 hours of courses undertaken 
from January 2003 to May 2003, is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


